Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 21, 2016, by and among Fate Therapeutics, Inc., a Delaware
corporation (the “Company”), and the several purchasers signatory hereto (each a
“Purchaser” and collectively, the “Purchasers”).

This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof between the Company, each Purchaser and certain other
purchasers (the “Purchase Agreement”).

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the
Purchasers agree as follows:

1.Definitions.  Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereinafter be
reclassified.

“Cut-Back Shares” shall mean any Registrable Securities that, by virtue of the
Commission informing the Company that all of the Registrable Securities cannot,
as a result of the application of Rule 415, be registered for resale as a
secondary offering on a single registration statement as provided in Section
2(a) below, cannot be registered on the Registration Statement or the New
Registration Statement.

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

“Effectiveness Deadline” means (A) the ninetieth (90th) calendar day following
the Closing Date (or, in the event the Commission reviews and has written
comments to the Registration Statement, the one hundred thirty-fifth (135th)
calendar day following the Closing Date); and (B) solely with respect to the New
Registration Statement, the sixtieth (60th) calendar day following the New
Registration Statement Filing Deadline (or, in the event the Commission reviews
and has written comments to the Registration Statement, the ninetieth (90th)
calendar day following the New Registration Statement Filing Deadline);
provided, however, that in either case of (A) or (B), if the Company is

 

--------------------------------------------------------------------------------

 

notified by the Commission that the Registration Statement will not be reviewed
or is no longer subject to further review and comments, the Effectiveness
Deadline as to such Registration Statement shall be the third (3rd) Trading Day
following the date on which the Company is so notified if such date precedes the
dates otherwise required above; provided, further, that if the Effectiveness
Deadline falls on a Saturday, Sunday or other day that the Commission is closed
for business, the Effectiveness Deadline shall be extended to the next Business
Day on which the Commission is open for business.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Deadline” means the sixtieth (60th) calendar day following the Closing
Date, provided, however, that if the Filing Deadline falls on a Saturday, Sunday
or other day that the Commission is closed for business, the Filing Deadline
shall be extended to the next business day on which the Commission is open for
business.

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

“New Registration Statement Filing Deadline” means the thirtieth (30th) calendar
day following the date on which the Company first becomes eligible to file the
New Registration Statement.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” means Class A Preferred Stock, par value $0.001 per share
issued pursuant to the Purchase Agreement, and any securities into which such
Class A Preferred Stock may hereinafter be reclassified.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post‑effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means all of (i) the Shares and (ii) any securities
issued or issuable or distributable in respect of, or in substitution for, any
securities in (i) above upon any conversion, exercise, stock split, dividend or
other distribution, merger, consolidation, exchange,

2

--------------------------------------------------------------------------------

 

recapitalization or similar event (collectively, the “Company Shares”),
provided, that with respect to a particular Holder, such Holder’s Company Shares
shall cease to be Registrable Securities upon the earliest to occur of the
following: (A) a Registration Statement with respect to the sale of such
Registrable Securities has been declared effective under the Securities Act and
such Registrable Securities have been disposed of in accordance with the plan of
distribution set forth in such Registration Statement (in which case, only such
security sold by the Holder shall cease to be a Registrable Security); (B) if
all of the Company Shares then owned by such Holder and its Affiliates could be
sold in any ninety (90)-day period pursuant to Rule 144 without restriction as
to volume or manner of sale and the restrictive legends and stop orders have
been removed from such Holder’s Company Shares; or (C) such Company Shares are
otherwise transferred, assigned, sold, conveyed or otherwise disposed of.

“Registration Statement” shall have the meaning set forth in Section 2(a) and
shall, as the context shall permit, include the New Registration Statement (as
defined in Section 2(a)).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Filings” shall mean all reports, schedules, forms, statements and other
documents filed or required to be filed by the Company with the Commission
pursuant to the requirements of the Securities Act or the Exchange Act,
including material filed pursuant to Section 13(a) or 15(c) of the Exchange Act,
in each case, together with all exhibits, supplements, amendments and schedules
thereto, and all documents incorporated by reference therein.

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff and (ii) the
Securities Act.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued to the Purchasers pursuant to
the Purchase Agreement and the Underlying Shares.

“Underlying Shares” means the shares of Common Stock issued or issuable upon
conversion of the Preferred Stock.

3

--------------------------------------------------------------------------------

 

2.Registration.

(a)On or prior to the Filing Deadline, the Company shall prepare and file with
the Commission a registration statement covering the resale of the Registrable
Securities for an offering to be made on a continuous basis pursuant to Rule 415
or, if Rule 415 is not available for offers and sales of the Registrable
Securities, by such other means of distribution of Registrable Securities as the
Holders may reasonably specify, in respect of which the Company may use a
Form S-3 registration statement (or any successor short form registration
statement available for such resale that permits incorporation by reference at
least to the same extent as such form) (“Form S-3”) or, if Form S-3 is not then
available to the Company, on such form of registration statement as is then
available to effect a registration for resale of the Registrable Securities
(together with the Form S-3, the “Registration Statement”).  The Registration
Statement shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a “Plan of Distribution” section that will include all such
transactions as the Holders may reasonably request in writing prior to the
filing of the Registration Statement and that can be included in the
Registration Statement under the rules and regulations of the Commission;
provided, however, that no Holder shall be named as an “underwriter” in the
Registration Statement without such Holder’s prior written
consent.  Notwithstanding the registration obligations set forth in this Section
2, in the event the Commission informs the Company that all of the Registrable
Securities cannot, as a result of the application of Rule 415, be registered for
resale as a secondary offering on a single registration statement, the Company
agrees to promptly (i) inform each of the Holders thereof and use its
commercially reasonable efforts to file amendments to the Registration Statement
as required by the Commission and/or (ii) withdraw the Registration Statement
and file a new registration statement (a “New Registration Statement”), in
either case covering the maximum number of Registrable Securities permitted to
be registered by the Commission, on Form S-3 or such other form available to
register for resale the Registrable Securities as a secondary offering;
provided, however, that prior to filing such amendment or New Registration
Statement, the Company shall be obligated to use its commercially reasonable
efforts to advocate with the Commission for the registration of all of the
Registrable Securities in accordance with the SEC Guidance, including without
limitation, the Manual of Publicly Available Telephone Interpretations D.29, and
permitting the Holders to review and provide reasonable input on such responses
to the Commission.  In the event the Company amends the Registration Statement
or files a New Registration Statement, as the case may be, under clauses (i) or
(ii) above, the Company will use its commercially reasonable efforts to file
with the Commission, as promptly as allowed by Commission or SEC Guidance
provided to the Company or to registrants of securities in general, one or more
registration statements on Form S-3 or such other form available to register for
resale the Cut-Back Shares. The Registrable Securities, including Cut-Back
Shares (if any), included on any such Registration Statement filed pursuant to
this Section 2(a) shall be allocated pro rata among the Holders on the basis of
their relative holdings of Registrable Securities.

(b)The Company shall use its commercially reasonable best efforts to cause the
Registration Statement to be declared effective by the Commission as soon as
practicable and no later than the Effectiveness Deadline (including filing with
the Commission a request for acceleration of effectiveness in accordance with
Rule 461 promulgated under the Securities Act), and shall use its commercially
reasonable efforts to keep the Registration Statement continuously effective
under the

4

--------------------------------------------------------------------------------

 

Securities Act until the earlier of (i) such time as all of the Registrable
Securities covered by such Registration Statement have been sold by the Holders
or (ii) the date that all Registrable Securities then owned by such Holder and
its Affiliates could be sold in any ninety (90)-day period pursuant to Rule 144
without restriction as to volume or manner of sale and the restrictive legends
and stop orders have been removed from such Holder’s Registrable Securities (the
“Effectiveness Period”).  The Company shall promptly notify the Holders of the
effectiveness of the Registration Statement and shall promptly, and in no event
later than the second Trading Day after the Company receives notice of the
effectiveness of the Registration Statement, file a final Prospectus with the
Commission, as required by Rule 424(b).  

(c)Each Holder agrees to promptly complete, execute, acknowledge and deliver
such customary selling stockholder questionnaires and other documents,
certificates, instruments, representations and warranties and indemnities as may
be reasonably requested by the Company in connection with the filing of the
Registration Statement and the inclusion of such Holder as a selling stockholder
in the Registration Statement.  Each Holder further agrees that it shall not be
entitled to be named as a selling security holder in the Registration Statement
or use the Prospectus for offers and resales of Registrable Securities at any
time, unless such Holder has furnished to the Company such documents and
information as described in the previous sentence. Each Holder acknowledges and
agrees that the information furnished in writing by the Holder as described in
this Section 2(c) will be used by the Company in the preparation of the
Registration Statement and hereby consents to the inclusion of such information
in the Registration Statement.

(d)In the event that Form S-3 is not available for the registration of the
resale of Registrable Securities hereunder, the Company shall (i) register the
resale of the Registrable Securities on another appropriate form reasonably
acceptable to the Holders and (ii) undertake to register the Registrable
Securities on Form S-3 promptly after such form is available, provided, that the
Company shall maintain the effectiveness of the registration statement then in
effect until such time as a registration statement on Form S-3 covering the
Registrable Securities has been declared effective by the Commission.

(e)If: (i) the Registration Statement or the New Registration Statement is not
filed with the Commission on or prior to the Filing Deadline or the New
Registration Statement Filing Deadline (as applicable), (ii) the Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the applicable Effectiveness Deadline, or (iii) after its
Effective Date and except with respect to a permitted Shelf Suspension, (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update the Registration
Statement or New Registration Statement), to remain continuously effective as to
all Registrable Securities required to be included therein, or (B) the Holders
are not permitted to utilize the Prospectus therein to resell such Registrable
Securities for any reason (other than due to the inaccuracy of any information
regarding the Holders) for more than an aggregate of thirty (30) consecutive
calendar days or fifty (50) calendar days (which need not be consecutive days)
during any twelve (12) month period (any such failure or breach in clauses (i)
through (iii) above being referred to as an “Event,” and the date on which such
Event occurs being referred to as an “Event Date”), then in addition to any
other rights the Holders may have hereunder

5

--------------------------------------------------------------------------------

 

or under applicable law: (x) within five Business Days after an Event Date, the
Company shall pay to each Holder an amount in cash, as liquidated damages and
not as a penalty, for any unregistered Registrable Securities held by such
Holder on such Event Date, equal to 1.0% of the aggregate original purchase
price paid by such Holder for such Registrable Securities; and (y) on each
30-day anniversary (or pro rata portion thereof) following any Event Date until
the earlier of (1) the date on which the applicable Event is cured or (2) the
date on which the Registrable Securities become eligible for resale by
non-affiliates pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, for any unregistered Registrable
Securities then held by such Holder, equal to 1.0% of the aggregate original
purchase price paid by such Holder for such Registrable Securities. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.”  The parties agree that notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 3% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement.  Unless
otherwise specified in Section 2(e), the Liquidated Damages pursuant to the
terms hereof shall apply on a daily pro-rata basis for any portion of a month
prior to the cure of an Event, except in the case of the first Event
Date.  Notwithstanding the foregoing, nothing shall preclude any Holder from
pursuing or obtaining any available remedies at law, specific performance or
other equitable relief with respect to this Section 2(e) in accordance with
applicable law.  The Company shall not be liable for Liquidated Damages under
this Agreement as to any Cut-Back Shares that are not permitted by the
Commission to be included in a Registration Statement due solely to SEC Guidance
from the time that it is determined that such Registrable Securities are not
permitted to be registered until such time as the provisions of this Agreement
as to the New Registration Statements required to be filed hereunder are
triggered, in which case the provisions of this Section 2(e) shall once again
apply, if applicable. In such case, the Liquidated Damages shall be calculated
to only apply to the percentage of Registrable Securities which are then
permitted in accordance with SEC Guidance to be included in such New
Registration Statement(s).  The Effectiveness Deadline for a Registration
Statement shall be extended without default or Liquidated Damages hereunder in
the event that the Company’s failure to obtain the effectiveness of the
Registration Statement on a timely basis results from the failure of a Holder to
timely provide the Company with information requested by the Company and
necessary to complete the Registration Statement in accordance with the
requirements of the Securities Act (in which the Effectiveness Deadline would be
extended with respect to Registrable Securities held by such Holder).

3.Piggyback Registration.

(a)If at any time or from time to time the Company shall determine to register
(including for this purpose a registration effected by the Company for security
holders other than Purchasers) any of its shares or other securities, (other
than (i) in a registration relating solely to employee benefit plans, (ii) a
registration on Form S-4 or S-8 (or such other similar successor forms then in
effect under the Securities Act), (iii) a registration pursuant to which the
Company is offering to exchange its own securities, (iv) a registration
statement relating solely to dividend reinvestment or similar plans, (v) a
resale shelf registration statement relating solely to debt securities of the
Company that are convertible into Common Stock and the underlying shares of
Common Stock, (vi) a registration on any registration

6

--------------------------------------------------------------------------------

 

form that does not permit secondary sales or (vii) a registration pursuant to
Section 2 hereof), the Company will:

 

A.

promptly (but in no event less than ten (10) Business Days before the effective
date of the relevant Registration Statement) give to Purchasers written notice
thereof; and

 

B.

include in such registration (and any related qualification under state
securities laws or other compliance), and in any underwriting involved therein,
all the Registrable Securities specified in a written request or requests, made
within five (5) Business Days after receipt of such written notice from the
Company, by a Purchaser, except as set forth in Section 4 below.

(b)The Company shall have the right to terminate or withdraw any registration
initiated by it under this Section 3 prior to the effectiveness of such
registration whether or not any Purchaser has elected to include Registrable
Securities in such registration. The expenses of such withdrawn registration
shall be borne by the Company in accordance with Section 6 hereof.

(c)Notwithstanding anything to the contrary herein, the Purchasers’ piggyback
registration rights pursuant to this Section 3 will be available for the entire
term of this agreement provided however, that such piggyback registration rights
pursuant to this Section 3 will not be available to the Purchasers (i) during
the period commencing on the effectiveness of the Registration Statement and in
all cases ending on the one year anniversary of the Closing Date and (ii)
commencing on the fourth anniversary of the Closing Date.

4.Underwriting Requirements.  If a registration pursuant to Section 3 is an
underwritten offering, the right of Holders to registration pursuant to Section
3 shall be conditioned upon Holders’ participation in such underwriting and the
inclusion of Holders’ Registrable Securities in the underwriting to the extent
provided herein.  Holders shall, together with the Company, enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for such underwriting by the Company. Any such participating Holder
shall not be required to make any representations or warranties to, or
agreements with the Company or the underwriters in connection with such
underwriting agreement other than representations, warranties or agreements
regarding such participating Holder, compliance with laws, such participating
Holder’s title to the Registrable Securities, such participating Holder’s
authority to sell the Registrable Securities, such Holder’s intended method of
distribution, no conflicts with respect to the sale of Registrable Securities,
absence of liens with respect to the Registrable Securities, receipt of all
required consents and approvals with respect to the entry into such underwriting
agreement and the sale of such Registrable Securities or any other
representations required to be made by such participating Holder under
applicable law, rule or regulation, and the aggregate amount of the liability of
such participating Holder in connection with such underwriting agreement shall
not exceed, except in the case of fraud or willful misconduct, such
participating Holder’s net proceeds (after deducting underwriting discounts and
commissions) from such underwritten offering.  Notwithstanding any other
provision of this Section 4, if the underwriter determines that marketing
factors require a limitation of the number of shares to be underwritten and
advises the Company in writing, the Company shall so advise the participating
Holders, and the number of shares of such securities, including Registrable
Securities, that

7

--------------------------------------------------------------------------------

 

may be included in the registration and underwriting shall be allocated first to
the Company, second to Purchasers and third to any other holders with
registration rights.  Notwithstanding the foregoing, no such reduction shall
(i) reduce the securities being offered by the Company for its own account to be
included in the registration and underwriting, or (ii) reduce the amount of
securities of Purchasers included in the registration below twenty percent
(20%) of the total amount of securities included in such registration. No
securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such registration.  For the avoidance
of doubt, nothing in this Section 4 is intended to diminish the number of
securities to be included by the Company in the underwriting.

5.Registration Procedures

In connection with the Company’s registration obligations hereunder, the Company
shall:

(a)Provide copies to and permit counsel designated by the Holders to review each
Registration Statement and any Prospectus, and all amendments and supplements
thereto, no fewer than five (5) days prior to their filing with the SEC and not
file any document in a form to which such Holder reasonably objects in good
faith; provided, however, that the Company is notified of such objection in
writing at least one (1) Trading Day prior to such filing.  

(b)(i)  Prepare and file with the Commission such pre- and post-effective
amendments and supplements, to the Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement continuously effective as to the applicable Registrable Securities for
its Effectiveness Period; (ii) cause the related Prospectus to be amended or
supplemented by any required Prospectus supplement (subject to the terms of this
Agreement), and, as so supplemented or amended, to be filed pursuant to Rule
424; (iii) respond as promptly as reasonably practicable to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and, as promptly as reasonably possible, provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “Selling
Stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company; and (iv)
comply with the provisions of the Securities Act and the Exchange Act with
respect to the disposition of all Registrable Securities covered by the
Registration Statement until such time as all of such Registrable Securities
shall have been disposed of (subject to the terms of this Agreement) in
accordance with the intended methods of disposition by the Holders thereof as
set forth in such Registration Statement as so amended or in such Prospectus as
so supplemented; provided, however, that each Holder shall be responsible for
the delivery of the Prospectus to the Persons to whom such Holder sells any of
the Registrable Securities (including in accordance with Rule 172 under the
Securities Act), and each Holder agrees to dispose of Registrable Securities in
compliance with the “Plan of Distribution” described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to the Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 5(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration

8

--------------------------------------------------------------------------------

 

Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

(c)Notify the Holders as promptly as reasonably practicable (and, in the case of
(i)(A) below, not less than one (1) Trading Day prior to such filing): (i)(A)
when a Prospectus or any Prospectus supplement or post‑effective amendment to
the Registration Statement is proposed to be filed; (B) of any comments from the
Commission in writing on the Registration Statement that pertain to the Holders
as a “Selling Stockholder” or to the “Plan of Distribution” and all written
responses thereto (excluding any information that the Company believes would
constitute material and non-public information) and (C) with respect to the
Registration Statement or any post‑effective amendment, when the same has become
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to the Registration
Statement or Prospectus or for additional information that pertains to the
Holders as “Selling Stockholders” or the “Plan of Distribution”; (iii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; (v) of the occurrence of any event or passage of time that makes the
financial statements included in the Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading and (vi)
of the occurrence or existence of any pending corporate development with respect
to the Company that the Company believes may be material and that, in the
determination of the Company, makes it not in the best interest of the Company
to allow continued availability of the Registration Statement or Prospectus,
provided, that, any and all such information shall remain confidential to each
Holder until such information otherwise becomes public, unless disclosure by a
Holder is required by law; and provided, further, that notwithstanding each
Holder’s agreement to keep such information confidential, each such Holder makes
no acknowledgement that any such information is material, non-public
information.

(d)Use commercially reasonable efforts to avoid the issuance of, or, if issued,
obtain the withdrawal of (i) any order suspending the effectiveness of the
Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

(e)If requested by a Holder, furnish to such Holder, without charge, such number
of conformed copies of the applicable Registration Statement and Prospectus and
each amendment thereto

9

--------------------------------------------------------------------------------

 

and all exhibits (including those previously furnished or incorporated by
reference) promptly after the filing of such documents with the Commission and
to the extent reasonably requested by such Holder.

(f)Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities; provided, that the Company shall not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified, subject the Company to any material tax in any such jurisdiction
where it is not then so subject or file a general consent to service of process
in any such jurisdiction.

(g)If requested by a Holder, cooperate with such Holder to facilitate the timely
preparation and delivery of certificates representing Registrable Securities
that may be delivered to a transferee pursuant to the Registration Statement,
which certificates shall be free, to the extent permitted by the Purchase
Agreement and under law, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may reasonably request.  

(h)Following the occurrence of any event contemplated by Section 5(c), as
promptly as reasonably practicable (taking into account the Company’s good faith
assessment of any adverse consequences to the Company and its stockholders of
the premature disclosure of such event), prepare a supplement or amendment,
including a post‑effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor any
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus, form of prospectus or
supplement thereto, in light of the circumstances under which they were made),
not misleading.  If the Company notifies the Holders in accordance with clauses
(iii) through (vi) of Section 5(c) above to suspend the use of any Prospectus
until the requisite changes to such Prospectus have been made, then the Holders
shall suspend use of such Prospectus.  The Company will use its commercially
reasonable efforts to ensure that the use of the Prospectus may be resumed as
promptly as is practicable.

(i)In the case of an underwritten offering, make such representations and
warranties to and enter into customary agreements with the participating Holders
and the underwriters or agents, if any, in form, substance and scope as are
customarily made by issuers in secondary underwritten public offerings; and

(j)Use its commercially reasonable best efforts to comply with all applicable
securities laws and make available to its security holders, as soon as
reasonably practicable, an earnings

10

--------------------------------------------------------------------------------

 

statement satisfying the provisions of Section 11(a) of the Securities Act and
the rules and regulations promulgated thereunder, to the extent not publicly
available on the Commission’s Edgar System.

6.Registration Expenses.  All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions relating to
Registrable Securities sold under a Registration Statement on behalf of a
Holder, and all legal fees and expenses of legal counsel for any Holder) shall
be borne by the Company whether or not any Registrable Securities are sold
pursuant to the Registration Statement; provided, however, that in no event
shall the Company be responsible for any underwriting, broker or similar fees or
commissions of any Holder.  Other than the legal fees of one outside counsel to
the Holders in an amount not to exceed $50,000 in the aggregate in connection
with the Company’s obligations with respect to Registrable Securities hereunder,
the Company shall not be responsible for any legal fees or other costs of the
Holders.

7.Indemnification.

(a)Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, investment advisers, partners, members,
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, stockholders, agents and employees of each such controlling
Person (collectively, the “Stockholder Parties”), to the fullest extent
permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus under which
Registrable Securities were registered under the Securities Act, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, except to the
extent, but only to the extent, that (A) such untrue statements, alleged untrue
statements, omissions or alleged omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved  in writing by such Holder expressly
for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto or (B) in the case of an
occurrence of an event of the type specified in Section 5(c)(iii), (iv) and
(vi), related to the use by a Holder of an outdated or defective Prospectus
after the Company has notified such Holder in writing that the Prospectus is
outdated or defective, or (C) to the extent that any such Losses arise out of
the Holder’s (or any other indemnified Person’s) failure to send or give a copy
of the Prospectus or supplement (as then amended or supplemented), if required,
pursuant to Rule 172 under the Securities Act (or any successor rule) to the
Persons asserting an untrue statement or alleged untrue statement or alleged

11

--------------------------------------------------------------------------------

 

untrue statement or omission or alleged omission at or prior to the written
confirmation of the sale of Registrable Securities to such Person if such
statement or omission was corrected in such Prospectus or supplement, (ii) any
violation or alleged violation by the Company of any federal, state or common
law rule or regulation applicable to the Company or any of its subsidiaries in
connection with any such registration, qualification, compliance or sale of the
Registrable Securities or in connection with the performance of its obligations
under this Agreement, (iii) any failure to register or qualify Registrable
Securities in any state where the Company or its agents have affirmatively
undertaken or agreed in writing that the Company (the undertaking of any
underwriter being attributed to the Company) will undertake such registration or
qualification on behalf of the Holders of such Registrable Securities (provided
that in such instance the Company shall not be so liable if it has undertaken
its reasonable best efforts to so register or qualify such Registrable
Securities and provided, further, that the Company shall in no event be required
to qualify to do business or to file a general consent to service of process in
any state or jurisdiction unless the Company is already subject to service in
such state or jurisdiction and except as may be required under the Securities
Act) or (iv) any actions or inactions or proceedings in respect of the
foregoing.  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding arising from or in connection with the
transactions contemplated by this Agreement of which the Company is aware.  Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of an Indemnified Party (as defined in Section 7(c)) and
shall survive the transfer of the Registrable Securities by the Holders.

(b)Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based solely upon any untrue or alleged untrue statement of a
material fact contained in the Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus under which Registrable Securities were registered under
the Securities Act, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus, or any form of prospectus
or supplement thereto, in light of the circumstances under which they were made)
not misleading (i) to the extent that such untrue statements or omissions are
based solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or (ii) to the extent that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was reviewed and approved in writing
by such Holder expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto, or (iii)
in the case of an occurrence of an event of the type specified in Section
5(c)(iii), (iv) and (vi), to the extent related to the use by such Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective.  In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

12

--------------------------------------------------------------------------------

 

(c)Conduct of Indemnification Proceedings. If any Proceeding shall be brought or
asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have materially
and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest exists if the same counsel were to
represent such Indemnified Party and the Indemnifying Party (in which case, if
such Indemnified Party notifies the Indemnifying Party in writing that it elects
to employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, delayed or conditioned.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 7) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
judicially determined to not be entitled to indemnification hereunder). The
failure to deliver written notice to the Indemnifying Party within a reasonable
time of the commencement of any such action shall not relieve such Indemnifying
Party of any liability to the Indemnified Party under this Section 7, except to
the extent that the Indemnifying Party is materially and adversely prejudiced in
its ability to defend such action.

13

--------------------------------------------------------------------------------

 

(d)Contribution.  If a claim for indemnification under Section 7(a) or 7(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable
considerations.  The relative fault of such Indemnifying Party and Indemnified
Party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission.  The amount paid or payable by a party as a result of any Losses shall
be deemed to include, subject to the limitations set forth in this Agreement,
any reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any Proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section 7 was available to such party in accordance with its terms.  

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 7(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 7(d), (A) no Holder
shall be required to contribute, in the aggregate, any amount in excess of the
amount by which the net proceeds actually received by such Holder from the sale
of the Registrable Securities subject to the Proceeding exceeds the amount of
any damages that such Holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission and (B)
no contribution will be made under circumstances where the maker of such
contribution would not have been required to indemnify the Indemnified Party
under the fault standards set forth in this Section 7.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  

(e)The remedies provided for in this Section 7 are not exclusive and shall not
limit any rights or remedies which may be available to any indemnified party at
law or in equity or pursuant to any other agreement, including the Purchase
Agreement; provided that the indemnities provided in this Section 7 shall
survive the transfer of any Registrable Securities by the Holder.

8.Miscellaneous.

(a)Term.  This Agreement shall terminate with respect to any Holder, (i) if all
of the Registrable Securities held by such Holder have been sold in a
registration pursuant to the Securities Act or pursuant to an exemption
therefrom or (ii) if all of the Registrable Securities then owned by such Holder
and its Affiliates could be sold in any ninety (90)-day period pursuant to Rule
144 without restriction as to volume or manner of sale and the restrictive
legends and stop orders have been removed

14

--------------------------------------------------------------------------------

 

from such Holder’s Registrable Securities.  Notwithstanding the foregoing, the
rights and obligations of the parties set forth in Sections 7 and 8 shall
survive the termination or expiration of this Agreement.

(b)Misstatements or Omissions. Notwithstanding any other provisions of this
Agreement to the contrary, the Company shall cause (i) each Registration
Statement (as of the effective date of such Registration Statement), any
amendment thereof (as of the effective date thereof) or supplement thereto (as
of its date), (A) to comply in all material respects with applicable SEC
Guidance and (B) not to contain any untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein not misleading, and (ii) any related Prospectus
(including any preliminary Prospectus) or issuer free writing prospectus and any
amendment thereof or supplement thereto, as of its date, (A) to comply in all
material respects with applicable SEC Guidance and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, not
misleading; provided, however, the Company shall have no such obligations or
liabilities with respect to any written information pertaining to any Holder
that is furnished in writing to the Company by or on behalf of such Holder
specifically for inclusion therein or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto.

(c)Rules 144 and Regulation S.  The Company covenants that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder (or, if the
Company is not required to file such reports, it will, upon the reasonable
request of any Holder, make publicly available such necessary information for so
long as necessary to permit sales pursuant to Rules 144 or Regulation S under
the Securities Act), and it will take such further action as any Holder may
reasonably request, all to the extent required from time to time to enable the
Holders, to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rules 144
or Regulation S under the Securities Act, as such Rules may be amended from time
to time, or (ii) any similar rule or regulation hereafter adopted by the
Commission.  Upon the reasonable request of a Holder, the Company will deliver
to such Holder a written statement as to whether it has complied with such
requirements and, if not, the specifics thereof.

(d)Remedies.  In the event of a breach by the Company or by a Holder of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.

15

--------------------------------------------------------------------------------

 

(e)No Other Registration Rights.  Other than pursuant to (i) the registration
rights agreement by and among the Company and the other parties named therein
dated August 6, 2016 and (ii) the Amended and Restated Investor Rights
Agreement, dated August 8, 2013 by and between the Company and the stockholders
named therein, as amended by the Amendment to Amended and Restated Investor
Rights Agreement dated as of May 4, 2015, no Person has any right to cause the
Company to effect the registration under the Securities Act covering the
transfer of any securities of the Company and the Company shall not prior to the
Effective Date enter into any agreement providing any such right to any of its
security holders.

(f)Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

(g)Additional Registration Statement.  The Company covenants to file a New
Registration Statement in the event that all of the Registrable Securities
cannot be registered for resale as a secondary offering on a single registration
statement pursuant to Section 2(a).

(h)Discontinued Disposition.  If the Company shall furnish to the Holders a
certificate signed by the Chief Executive Officer or equivalent senior executive
officer of the Company advising such Holder of the occurrence of any event of
the kind described in 5(c)(iii), (iv) and (vi), then the Company may suspend use
of such Registration Statement covering the Registrable Securities (a “Shelf
Suspension”); provided, however, that the Company shall not be permitted to
exercise a Shelf Suspension more than twice, or for more than an aggregate of 45
calendar days, in each case, during any 12-month period.  Each Holder agrees
that, upon delivery of any certificate by the Company set forth in the first
sentence of this Section, such Holder will forthwith discontinue disposition of
Registrable Securities pursuant to the applicable Registration Statement until
the Company informs such Holder in accordance with this Section 8(h) that the
Shelf Suspension has been terminated.  The Shelf Suspension shall not contain
any material, non-public information of the Company.  In the case of a Shelf
Suspension, the Holders agree to suspend use of the applicable Prospectus and
any issuer free writing prospectus in connection with any sale or purchase of,
or offer to sell or purchase, Registrable Securities, upon delivery of the
notice referred to above.  The Company shall immediately notify the Holders upon
the termination of any Shelf Suspension, amend or supplement the Prospectus and
any issuer free writing prospectus, if necessary, so it does not contain a
material misstatement of fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
furnish to the Holders such numbers of copies of the Prospectus and any issuer
free writing prospectus as so amended or supplemented as the Holders may
reasonably request.  The Company agrees, if necessary, to supplement or make
amendments to each Registration Statement if required by the registration form
used by the Company for the applicable Registration or by SEC Guidance, or as
may reasonably be requested by any Holder.  

16

--------------------------------------------------------------------------------

 

(i)No Inconsistent Agreements.   The Company is not currently a party to, and
shall not hereafter enter into any agreement with respect to its securities that
would have the effect of impairing the rights granted to the Holders by this
Agreement or otherwise conflicts with the provisions hereof.

(j)Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and each of
the Holders who, together with its affiliates, then holds at least 700,000
shares of Registrable Securities (subject to adjustment for stock splits,
combinations, dividends, recapitalizations and the like following the date
hereof), provided, that any party may give a waiver as to
itself.  Notwithstanding the foregoing,  a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of a given Holder and that does not directly or indirectly affect the
rights of other Holders may be given by Holders of all of the Registrable
Securities to which such waiver or consent relates; provided, however, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence.

(k)Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.  

(l)Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the parties and their successors and permitted assigns.  Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  The rights and obligations set
forth herein may not be assigned, in whole or in part, by any Purchaser without
the Company’s prior written consent.

(m)Binding Effect.  Except as otherwise provided in this Agreement, the terms
and provisions of this Agreement shall be binding on and inure to the benefit of
each of the parties hereto and their respective successors.

(n)Third Party Beneficiaries.  Nothing in this Agreement, express or implied, is
intended or shall be construed to confer upon any Person not a party hereto
(other than those Persons entitled to indemnity or contribution hereunder, each
of whom shall be a third party beneficiary thereof) any right, remedy or claim
under or by virtue of this Agreement.

(o)Execution and Counterparts.  This Agreement may be executed in two or more
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same Agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature were the original thereof.

17

--------------------------------------------------------------------------------

 

(p)Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.  

(q)Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any other remedies provided by law.

(r)Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their good faith reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

(s)Headings.  The headings in this Agreement are for convenience only and shall
not limit or otherwise affect the meaning hereof.

(t)Recapitalization.  The provisions of this Agreement shall apply to the full
extent set forth herein with respect to any and all equity securities of the
Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets or otherwise) which may be issued in respect of,
in conversion of, in exchange for or in substitution of, the Registrable
Securities and shall be appropriately adjusted for any stock dividends, splits,
reverse splits, combinations, recapitalizations and the like occurring after the
date hereof.

(u)Independent Nature of Purchasers’ Obligations and Rights.  The obligations of
each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder.  The decision of each Purchaser to purchase the Securities
pursuant to the Transaction Documents has been made independently of any other
Purchaser. Nothing contained herein or in any other agreement or document
delivered at any closing, and no action taken by any Purchaser pursuant hereto
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement.  Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any Proceeding for such purpose.  The Company
acknowledges that each of the Purchasers has been provided with the same
Registration Rights Agreement for the purpose of

18

--------------------------------------------------------------------------------

 

closing a transaction with multiple Purchasers and not because it was required
or requested to do so by any Purchaser.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

COMPANY:FATE THERAPEUTICS, INC.

 

 

By: /s/ J. Scott Wolchko___________________

Name: J. Scott Wolchko
Title: President and Chief Executive Officer

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

PURCHASERS:

 

 

 

Redmile Capital Fund, LP

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the General Partner and the Investment

 

 

 

Redmile Capital Offshore Fund, Ltd.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the Investment Manager

 

 

 

Redmile Capital Offshore Fund II, Ltd.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the Investment Manager

 

 

Redmile Special Opportunities Fund, Ltd.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the Investment Manager

 

 

Redmile Capital Offshore Fund (ERISA), Ltd.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the Investment Manager

 



[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

 

Redmile Biopharma Investments I, L.P.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of the General Partner and/or Management Company

 

 

 

P Redmile, Ltd.

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of Redmile Group, LLC, Investment Adviser to P Redmile, Ltd.

 

 

LMA SPC for and o/b/o MAP 20 Segregated Portfolio

 

 

By:

 

 

 

/s/ Jeremy Green______________________

Jeremy Green

Title

Managing Member of Redmile Group, LLC, Investment Adviser to LMA SPC for and
o/b/o MAP 20 Segregated Portfolio

 




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER:

 

Biotechnology Value Fund, LP

 

 

By: /s/ Mark Lampert_______

Name: Mark Lampert_______

Title:  CEO, Portfolio Manager

 

Address:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 

Biotechnology Value Fund II, LP

 

 

By: /s/ Mark Lampert_______

Name: Mark Lampert_______

Title:  CEO, Portfolio Manager

 

Address:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 

Biotechnology Value Trading Fund OS L.P

 

By: /s/ Mark Lampert_______

Name: Mark Lampert_______

Title:  CEO, Portfolio Manager

 

Address:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 

 

 

 

 

 




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

Investment 10, L.L.C.

 

 

By: /s/ Mark Lampert_______

Name: Mark Lampert_______

Title:  CEO, Portfolio Manager

 

Address:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 

 

 

 

MSI BVF SPV, L.L.C. 

 

By: /s/ Mark Lampert_______

Name: Mark Lampert_______

Title:  CEO, Portfolio Manager

 

Address:

One Sansome Street, 30th Floor

San Francisco, CA 94104

 

 

 

 




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER:

 

Ecor1 Capital Fund Qualified, LP

 

By: /s/ Oleg Nodelman_______________

Name: Oleg Nodelman_______________

Title: Manager, EcoR1 Capital LLC, as GP

 

Address:

409 Illinois Street, San Francisco, CA 94158

 

 

EcoR1 Capital Fund, LP

 

 

By: /s/ Oleg Nodelman_______________

Name: Oleg Nodelman_______________

Title: Manager, EcoR1 Capital LLC, as GP

 

Address:

409 Illinois Street, San Francisco, CA 94158

 




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASER:

 

Franklin Templeton Investment Funds – Franklin Biotechnology Discovery Fund

By:  Franklin Advisers, Inc., as investment manager

 

 

By: /s/ Evan McCulloch

Name: Evan McCulloch

Title:  Vice President__

 

Address:

c/o Franklin Advisers, Inc., One Franklin Parkway, San Mateo, California 94403

 

Franklin Strategic Series – Franklin Biotechnology Discovery Fund

By:  Franklin Advisers, Inc., as investment manager

 

 

By: /s/ Evan McCulloch

Name: Evan McCulloch

Title:  Vice President__

 

Address:

c/o Franklin Advisers, Inc., One Franklin Parkway, San Mateo, California 94403




[Signature Page to Registration Rights Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

NAME OF PURCHASERS:

 

 

SARAH GORDON WILD

 

 

By: /s/ Sarah Gordon Wild

Name: Sarah Gordon Wild

 

Address: [address]

   [address]

 

[Signature Page to Registration Rights Agreement]